Citation Nr: 0640111	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-06 236	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including the preliminary question of 
whether the appellant is his lawful surviving spouse.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The appellant and two friends


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1946 to 
December 1967, from August 1968 to July 1971, and from 
February 1991 to June 1991.  He died in August 2000.  The 
appellant filed a cause-of-death claim alleging her 
entitlement to this benefit as his lawful surviving spouse.  
The Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, denied her claim in July 2002, and 
she appealed to the Board of Veterans' Appeals (Board).

In November 2005, to support her claim, the appellant and two 
friends testified at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ) of the Board.  This type 
of proceeding is also referred to as a "travel Board" 
hearing.  During the hearing, the appellant submitted 
additional evidence (statements from various individuals in 
support of her claim and a newspaper article from the time 
period when the veteran served), and waived her right to have 
this additional evidence initially considered by the RO.  See 
38 C.F.R. §§ 20.800, 20.1304 (2006).   

Also, in May 2006 the appellant again testified during 
another hearing at the RO, but this time before a local 
Decision Review Officer (DRO).

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.




REMAND

After a preliminary review of this case, the Board finds 
there is a threshold determination that must be made with 
regard to whether the appellant is the veteran's lawful 
surviving spouse.  The applicable laws and regulations 
indicate that where a claim has been filed for Death and 
Indemnity Compensation (DIC) on the basis of an award of 
service connection for the cause of the veteran's death, 
compensation may be awarded to the veteran's surviving 
spouse, children or parents.  See 38 U.S.C.A. § 1310(a) (West 
2002); 38 C.F.R. § 3.54(c) (2006).  The regulatory definition 
of "surviving spouse" further indicates there must have 
been an initial valid marriage, and that the claimant was the 
spouse of the veteran at the time of the veteran's death.  
See 38 C.F.R. § 3.50(b) (2006).

Here, in her July 2001 application for DIC benefits (VA Form 
21-534), the appellant stated that she was the veteran's 
surviving spouse.  And there is a marriage certificate on 
file from when they were married in March 1985.  But there 
also is other evidence of record suggesting they may not have 
been legally married up until his death in August 2000.  This 
evidence includes VA examination reports dated from March 
1996 and July 1999 mentioning the veteran's self-reported 
history that he was divorced.  Also, there are various lay 
statements of record from individuals who knew the veteran 
and the appellant, received during the November 2005 travel 
Board hearing, acknowledging that while they had divorced, 
the appellant nonetheless remained involved in assisting him 
with his medical care.

So there is an initial issue that must be clarified as to the 
appellant's status as a surviving spouse, and likewise, 
eligibility for DIC benefits.  In its August 2006 
supplemental statement of the case (SSOC), the RO 
appropriately characterized the issue on appeal to include 
whether the criteria for a surviving spouse have been 
satisfied.

There was no apparent consideration of this threshold 
preliminary issue during the recent May 2006 DRO hearing; 
instead, the testimony pertained entirely to the medical 
evidence of record insofar as establishing a link between the 
veteran's death and his military service.  However, if it is 
determined the appellant is not recognizable as the veteran's 
lawful surviving spouse, then she in turn does not have 
standing to bring a cause-of-death claim, so any such 
medical-related issues become moot.  Consequently, she should 
be provided an opportunity to establish her eligibility for 
DIC as the surviving spouse, in accordance with the 
definition set forth under 38 C.F.R. § 3.50(b).  

In the event the appellant establishes her status as the 
lawful surviving spouse, thereby giving her legal standing to 
bring this cause-of-death claim, then further development of 
evidence is also warranted concerning the underlying claim 
for service connection for the cause of the veteran's death.  
In this regard, a VA medical opinion would assist in 
clarifying the cause of death, and in particular whether that 
condition had an etiological relationship to the veteran's 
service in the military.  His death certificate lists as the 
primary cause of his death acute lymphocytic leukemia (ALL), 
which was due to or as a consequence of thrombocytopenia, 
cerebral hemorrhage, and end-stage liver disease.  The 
appellant has since alleged that, to the contrary, the actual 
diagnosis of the primary condition contributing to his death 
should have been chronic lymphocytic leukemia (CLL), and that 
he had experienced accompanying symptoms of this condition 
for several years preceding his death.  The question of the 
correct diagnosis is of particular significance in this case 
because under VA law, CLL is included amongst those 
conditions that may be presumed service connected due to 
Agent Orange exposure (if manifested to at least a 
compensable degree post service).  See 38 C.F.R. §§ 
3.307(a)(6)(ii), 3.309(e).  And the underlying fact of the 
veteran's exposure to Agent Orange is, itself, presumed to 
have occurred based upon his service in the Republic of 
Vietnam from July 1966 to June 1967.  See 38 C.F.R. § 
3.307(a)(6)(iii).  

Hence, in the event the preliminary threshold requirement of 
basic eligibility for DIC benefits is established, then a 
medical opinion should be obtained from a VA physician as to 
the proper diagnosis of the conditions that led to the 
veteran's death, and including especially whether the primary 
condition shown was ALL or, instead, in actuality CLL as the 
appellant alleges.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim).   

Furthermore, while the appellant's claim is on remand to the 
RO (AMC), this will provide the opportunity to afford 
comprehensive notification as to the applicability of the 
Veterans Claims Assistance Act (VCAA) to the continued 
development of her claim.  The VCAA was signed into law on 
November 9, 2000, and it prescribed several essential 
requirements regarding VA's duties to notify and assist with 
the evidentiary development of a pending claim for 
compensation benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
addressed the provisions of the VCAA in situations, as here, 
where the appellant has filed a claim for service connection 
for the cause of the veteran's death.  According to the 
Dingess/Hartman holding, VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements are:  
(1) veteran status;  (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.



Thus far, the appellant has been sufficiently apprised of the 
procedures for obtaining evidence relevant to her claim, 
through the issuance of several VCAA notice letters that 
explained the general requirements to substantiate her claim, 
and also set forth a discussion as to the shared obligation 
between VA and herself to obtain additional supporting 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  But she has not yet received notice of the 
downstream effective date element of her claim in accordance 
with the holding in Dingess/Hartman.  Hence, she should be 
provided a supplemental notice letter that includes a 
discussion of this specific element.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Prior to any further adjudication of 
the claim on appeal, send the appellant 
another VCAA letter in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and all other applicable 
legal precedent.  This additional 
letter, consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
must include an explanation of the 
information or evidence needed to 
establish an effective date for the 
cause-of-death claim on appeal, as 
recently outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.	Give the appellant an opportunity to 
submit additional evidence and 
argumentation that would help to 
establish her basic eligibility to DIC 
benefits as the veteran's lawful 
"surviving spouse," in accordance with 
the regulatory criteria that she must 
have been legally married to him at the 
time of his death.
3.	Only if the preliminary issue of the 
appellant's status as the veteran's 
lawful surviving spouse is resolved in 
her favor, then send the claims file to 
a VA physician for a review of the 
veteran's pertinent medical history, 
including a complete copy of this 
remand.  The examiner is requested to 
offer an opinion as to whether the 
primary condition that led to the 
veteran's death was that of either 
acute lymphocytic leukemia (ALL, as 
stated on the death certificate), 
or instead chronic lymphocytic leukemia 
(CLL) -- the latter condition as to 
which under VA regulations, if 
diagnosed, in the absence of evidence 
to the contrary is presumed to have 
been incurred in service due to Agent 
Orange exposure (itself presumed to 
have occurred based upon the veteran's 
Vietnam service).  In the event that 
CLL is not diagnosed, please comment 
further upon whether any condition 
diagnosed other than CLL is otherwise 
directly related to the veteran's 
military service, including his 
presumed Agent Orange exposure.                 

If no opinion can be rendered, without 
resorting to pure speculation, please 
explain why this is not possible.

4.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2006); Stegall v. West, 11 Vet. App. 
268 (1998).


5.	Then, in light of the additional 
evidence obtained, readjudicate the 
claim for service connection for the 
cause of the veteran's death, to 
include the threshold preliminary 
determination of whether the appellant 
is recognizable as his lawful surviving 
spouse.  If the claim is not granted to 
her satisfaction, send her and her 
representative another SSOC and give 
them time to respond to it before 
returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

